DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
  
The current 35 USC 101 analysis is based on the current guidance (2019 Revised Patent Subject Matter Eligibility Guidance, “2019 PEG”). The patent subject matter eligibility analysis is threefold. First, via step 1, determine that the claim belongs to a valid statutory class. Second, via step 2A, identify that an abstract idea is claimed in prong one and if so, identify whether additional elements are recited that integrate the abstract idea into a practical application in prong two. Finally, in step 2B, determine whether the claims contain something significantly more than the abstract idea.

With respect to step 1, applied to the present application, the claims belong to one of the statutory classes of a product (device claims 1, 4-9 and 11) and a process (method claim 10).

Step 2A of the 2019 Guidance is divided into two prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
With respect to step 2A, prong one, the claims recite an abstract idea. 

Claim 1 recites, with the abstract idea being highlighted in bold, an electric power system model analysis device for creating a contraction analysis model of an electric power system, comprising: a fault condition setting section that sets a fault condition including a location or an aspect of a fault in the electric power system; and a natural energy contracted spot determination section that determines whether to permit contraction of the electric power system including natural energy power supplies on the basis of the fault condition and a voltage state during a fault, wherein the natural energy contracted spot determination section determines that the contraction is prohibited if one of the natural energy power supplies prohibited from being contracted is present within a predetermined range of the electric power system, and determines that the contraction is permitted if the natural energy power supply prohibited from being contracted is not present within the predetermined range of the electric power system; and wherein the natural energy contracted spot determination section determines whether to permit the contraction on the basis of duration time of a voltage drop of the natural energy power supply or recovery time of voltage output during or after the fault. 
Claim 10 contains substantially similar claim language as claim 1.
The limitations highlighted in bold in claim 1 (and similarly in claim 19) includes a mixture of two groupings of abstract ideas. In claim 1, the limitations of “a fault condition setting section that sets a fault condition…”, “a natural energy contracted spot determination section that determines whether to permit contraction…”, “wherein the natural energy contracted spot determination section determines that the contraction is prohibited…”, and “wherein the natural energy contracted spot determination section determines whether to permit the contraction…” can be considered to describe mental processes, namely concepts performed in the human mind or with pen and paper, and/or mathematical concepts, namely a series of calculations leading to one or more numerical results or answers. The claim does not spell out any particular equation or formula being used. The lack of specific equations for individual steps merely points out that the claim would monopolize all possible calculations in performing the steps. These steps recited by the claim therefore amount to a series of mental or mathematical steps, making these limitations amount to an abstract idea. The limitations not in bold are considered tangible elements that are not part of the abstract idea and need to be addressed in prong 2. 
In summary, the highlighted steps in the claims above therefore recite an abstract idea at Prong 1 of the 101 analysis.

Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application. This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
In claim 1 above, the additional elements in the claim have been left in normal font. The limitations considered additional elements claimed are “an electric power system model analysis device”, which only pertains as to where the data comes from in performing the abstract idea. Additionally, the “fault condition setting section” and the “natural energy contracted spot determination section” could also be considered generic computing elements.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does recite a machine, namely an electric power system model analysis device. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, which is being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable technological process.)  Instead the additional elements in the claim appear to merely be insignificant extra-solution activity - merely gathering the relevant data necessary which is the input for the mental process/math in the abstract idea. While the claim does recite an electric power system model analysis device as a machine, this only comprises the various sections (which can be generic computer processing components) that carry out the mental/mathematical process in the claim, and such processing components are not sufficient to make the claimed invention a particular practical application.  Instead, the electric power system model analysis device merely acts as a common technological environment in which the abstract idea is used.  Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application.  Instead, the claim would tend to monopolize the abstract idea itself, namely the mental or mathematical process of setting a fault condition and making a decision as to whether to permit a contraction, without reciting this as part of a particular practical application.  In particular, the examiner notes that the claim does not recite a specific type of electric power system, nor does the claim recite carrying out the further step of performing the contraction if the decision is to permit it, nor does it recite any real-world effects from performing such a contraction. 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea. 
Therefore, claims 1 and 10 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more. 

Dependent claims 4-9 and 11, when each is analyzed as a whole, are similarly held to be patent ineligible under 35 U.S.C. 101. These other claims only recite further limitations which are part of the abstract idea discussed previously, and do not recite any additional elements which are sufficient to integrate the abstract idea into a practical application or to make the claims amount to significantly more than the abstract idea.  Claim 11 additionally recites that the natural energy power supplies are at least partially wind turbines, which narrows somewhat what might be included in the recited electric power system, but this is insufficient to make the claim integrated into a particular practical application because the wind turbines are objects being considered rather than subjects carrying out the claimed invention, and they do not experience a real-world transformation in the recited claim. The other limitations merely add further details as to the type of data being received/input and used with the mental process and/or math steps recited in the independent claims, and also further calculations and mental steps, so they are properly viewed as part of the recited abstract idea at Prong 1.

Response to Arguments
Applicant’s arguments, filed February 10, 2022, with respect to the rejection(s) of claim(s) 1 and 4-11 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC § 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857